AUSTIN




                                 '-'overruled
                                            b




County   Attorney
Henderson County
Athens, 'Texas
Dear Sir:

                                    0 ie tnmte


                                          ;owned tg the

                                      fice the fc&mi~


                                  ho is also an agent
                                  .be perr&ted to sell
                                  ict, of which he is




that he could not issue a tire iasurance policy on the court-
house of said county without violating the provisions of
Articls 373 of the Penal Code, and cited the case of Rigby
VS. Stat+, 27 Civ. Rep. 57, to sustain his CtOUClUSiOn.
This opfnion has been followed by subsequent Attorneys Gen-
eral.
Hon. Harry Boyd, Fags #2.



        Trustees of both aonmon and independentsahool dls-
triats have repeatedlybeen held by our aourts to be "aounti
orflaers.* Keyker V. Widii.on,291 8. W; 967, and the authorl-
ties there alted.
       You are advised it'itiour opinion that-ybur-question
should~beanswered in the,negatlv?,and it-la so answered;

                                    Yours very truly
                                ATTORhTEPCKNERAI.OFTSKAS



                                                Assisttint
BWB:pbp